 THE SEYMOURMANUFACTURING COMPANY33.boilerhouse operators serving as part-time guards, guards, profes-sional employees, and supervisors as defined in the Act, constitute a.unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER RoDGERS took no part in the consideration of the aboveDecision and Direction of Election.The Seymour Manufacturing CompanyandInternational Union,.UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America(UAW-AFL-CIO), Petitioner.Case No.I -RC-4847.June 6,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer..The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer moved to dismiss the petition on the ground thatthe Petitioner agreed to "bar" itself from representing the employeeshere sought under a contract due to expire on November 15, 1958,In 1945 the Petitioner was designated as collective-bargaining repre-sentative for the Employer's production and maintenance employees,excluding employees in the laboratory department.On November 15,1955, . the parties executed a 3-year agreement including all hourlyrated production and maintenance employees, but excluding,inter.alia,laboratory department employees.The Employer contends that.the Petitioner's agreement to exclude laboratory department employeesfrom the contractual unit constituted a waiver of its right to representthese employees for the term of the existing contract.InBriggs Indiana Corporation,'the Board established a policy ofrefusing to direct an election at the insistence of a petitioner who hadcontractually waived the right to represent the employees sought.163 NLRB 1.270.118 NLRB No. 1.450553-58-vol. 118-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the Board has also ruled that, in order for a waiver to beeffective, the parties must have agreed not only to exclude- the em-ployees in question, but the contract must contain a promise, eitherexpress or implied, that the petitioning labor organization wouldrefrain from seeking to represent the excluded employees.2We have carefully reviewed the contract between the parties hereinand find no express or implied promise on the part of the Petitionerto relinquish its right to represent the laboratory department em-ployees during its term.We therefore find that a question concerningthe representation of employees of the Employer exists within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.Accordingly, the Employer's motion to dismiss the petition is denied.4.The Petitioner seeks to add to the production and maintenanceunit, which it currently represents, the employees in the laboratorydepartment.The Employer opposes the Petitioner's unit request.There are 12 laboratory department employees whose job classifica-tions include physical testers, spectographic analysts, and chemicalanalysts.The duties of these employees involve the performance ofphysical tests and chemical analyses to determine the physical proper-ties and composition of the nonferrous materials which come off theEmployer's production line.'These employees, who are supervisedby a chief metallurgist and work in a separate department, receivethe same vacation, holiday, and insurance benefits as do the productionand maintenance employees, are subject to the same working condi-tions, and receive approximately the same comparative rates of pay.In view of the foregoing, and the entire record in this proceeding, wefind that the interests of the laboratory department employees aresubstantially the same as those of the production and maintenanceemployees 4Accordingly, we shall direct an election among employees in thefollowing voting group : All laboratory department employees at theEmployer's plant in Seymour, Connecticut, excluding all. other em-ployees, executives, guards, foremen, subforemen, and all other super-visors as defined in the Act.If a majority of the employees in the voting group vote for thePetitioner, they will be taken to have indicated their desire to beincluded in the existing production and maintenance unit at theEmployer's Seymour, Connecticut, plant currently represented bythe Petitioner, and the Regional Director conducting the election isinstructed to issue a certification of the results of election to that effect.[Text of Direction of Election omitted from publication.]2The F. C. Russell Company,114 NLRB 38.3 There is no contention that theseindividuals are either professional or technicalemployees, and the evidenceis insufficient to warrant the conclusion that they are.4 SeeArnold Hoffman 4Co., Incorporated,95 NLRB 907,909-910.